ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Kuryapi Insaat Taahhut Ve Ticaret Ltd St     )      ASBCA No. 60405
                                             )
Under Contract No. FA5685-1O-C-0017          )

APPEARANCE FOR THE APPELLANT:                       Mr. Murat Karakus
                                                     Project Manager

APPEARANCES FOR THE GOVERNMENT:                     Col Matthew J. Mulbarger, USAF
                                                     Air Force Chief Trial Attorney
                                                    Capt Matthew Ramage-White, USAF
                                                    Erika Whelan-Retta, Esq.
                                                     Trial Attorneys

                                ORDER OF DISMISSAL

      By email dated 6 January 2016, Mr. Murat Karakus filed a notice of appeal with the
Board from a deemed denial of appellant's claim. Prior to the filing of a complaint,
Mr. Karakus filed a request to withdraw the appeal for further discussions with the government.
The government does not object. Accordingly, this appeal is dismissed from the Board's
docket without prejudice.

      Dated: 24 February 2016



                                                 Administrative Judge
                                                 Acting Chairman
                                                 Armed Services Board
                                                 of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60405, Appeal ofKuryapi Insaat
Taahhut Ve Ticaret Ltd St, rendered in conformance with the Board's Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals